In the deductions made from the evidence in the majority opinion, resulting in a reversal of this judgment, I do not concur. A further review of the record since this case was transferred to Banc has but strengthened my conviction as to the appellant's liability.
I. While little is known, when all has been said, concerning electricity, so prevalent has it use become and so often has its deadly effect, when not under control, *Page 485 
been chronicled, that we are authorized in assumingContributory  that the respondent, a man of mature years andNegligence.   average intelligence, knew that it was at least not only hazardous, but extremely so, to attempt to remove a live wire exposed to the possibility of contact in the manner shown. That he carefully avoided it when first coming upon the scene is admitted. Even when he had procured the broom and had gone back to where the wire was lying on or hanging over the sidewalk, he gave evidence of that care usually manifested by one mindful of the dire results that usually follow contact with the electric current. In the exercise of that care in the removal of the wire with the broom he escaped injury. It is with his subsequent conduct, therefore, that we are concerned in determining the appellant's liability.
The testimony connectedly stated shows that after warning the children, he went back to where the wire was hanging or lying, for what purpose is not disclosed by the testimony. The presumption is permissible that he returned for the purpose of warning others, but he had removed the wire from the sidewalk and to persons passing it was no longer an immediate menace. Presumptions as to purpose eliminated, his conduct thereafter as detailed by appellant's witnesses, if it had been given credence by the triers of the fact, is of such a nature as to relieve the appellant of liability. This testimony, however, runs counter to that of respondent's witnesses. According to the former, respondent persisted upon his return in attempting to further remove the wire; according to the latter, no such effort was made, but that the wire fell and struck respondent as he was passing. This sharp conflict in the testimony was resolved by the jury in favor of the respondent. Arguments in opposition to this finding avail nothing unless the testimony relied upon to sustain the verdict was wholly unsubstantial or, in other words, contrary to reason and hence unworthy of belief. That respondent *Page 486 
knew the dangerous character of the wire is demonstrated by the care with which he pushed it from the sidewalk. Armed with this knowledge, to which may be added the admonition given him by the woman who screamed a warning at him as he returned with the broom, it is in ill accord with human experience that he would make a second attempt to further remove the wire in the absence of any purpose in so doing. A more plausible theory is that to be evolved from the respondent's testimony that the wire fell and struck him as he was passing. If this be true, and the jury so found, it will be sufficient to eliminate the defense of contributory negligence from the equation and the probative force of the facts will be sufficient to sustain the verdict.
II. It was contended that the alleged negligence of the appellant was not the proximate cause of the injury. The degree of care to be exercised by a defendant in a given case is a prime essential in determining whether he has been guilty of negligence. If engaged in the sale and distribution of that subtle and deadly force called electricity, a defendant is as a matter of law charged with the highest degree of care known and exercised by a very prudent person engaged in the same or similar service. [Hill v. Union E.L.  P. Co., 260 Mo. l.c. 75; Von Trebra v. Gasl. Co., 209 Mo. 648.]
In Geismann v. Electric Co., 173 Mo. l.c. 674, the court said: "Electricity is one of the most dangerous agencies ever discovered by human science, and owing to that fact it was the duty of the electric light company to use every protection which was accessible to insulate its wires at all points where the people have the right to go, and to use the utmost care to keep them so; and for personal injuries to a person in a place where he has a right to be without negligence upon his part contributing directly thereto, it is liable in damages." [Citing McLaughlin v. Louisville Electric Light Co., 100 Ky. 173.] *Page 487 
In Hickman v. Light Co., 226 S.W. (Mo.) l.c. 573, this court en banc, said: "The preservation of human life is paramount to all pecuniary considerations, and the disposition to hold it lightly is not entitled to sympathetic consideration. Every protection afforded by the law to human life should be carefully guarded and preserved. Among them is the rule that the use of this insidious and destructive force involves the exercise of the utmost care to protect others rightfully within the sphere of its deadly action from injury thereby (citing cases). This is especially true `of high-tension wires suspended over the streets of populous cities or towns; for here the danger is great, and the care exercised must be commensurate with it.'"
Measured by the rule above announced, do the facts manifest the exercise of such a degree of care as is required to render the defendant immune from liability? The wire which caused the injury was what is termed a primary or a high-voltage wire of twenty-three hundred volts. For sometime before August 15th (the date of the accident), variously estimated from a week to a month, the wire flashed and sparkled at the point where it subsequently separated. This was indicative of a defect liable to result in an injury of which it was the duty of the defendant to take notice.
As we said in Von Trebra v. Gas Light Co., supra: "It is equally well settled law of this State, that when injury or death is caused by coming in contact with such a wire, it is conclusively presumed that the insulation of the wire was defective. This rule was stated in the case of Geismann v. Missouri-Edison Elec. Co., 173 Mo. l.c. 678, by BURGESS, J., in the following language: `It follows from these authorities that it was defendant's duty, in the first place, to use every protection which was reasonably accessible to insulate its wires at the point of contact or injury in this case, and to use the utmost care to keep them so, and the mere fact of the death of Geismann is conclusive proof of the defect of the insulation *Page 488 
and negligence of the defendant, and as to whether he was guilty of contributory negligence or not was a question for the jury.' The opinion in that case, after a most careful and exhaustive consideration of the legal propositions involved therein, and in which all of the authorities of this country bearing upon the questions were carefully reviewed, enunciated the law as above stated."
In Hill v. Union E.L.  P. Co., supra, the court said: "The importance of this case does not stop with the poor unfortunate who was so frightfully injured by the gross negligence of the appellant, but it cuts deep and to the very quick of the duty of those who handle this insidious and deadly fiend. And in passing, the fact should not be overlooked that the public has no access to the generating or distributing agencies of this highly useful servant, yet deadly when unharnessed; and for this reason no one is in a position to protect himself or herself against its lurking and deadly stroke, but must depend for their safety upon the intelligence and the high degree of care the law has so wisely imposed upon those who are granted the privilege of handling the same and furnishing it to the public. For this reason all of the authorities agree that the degree of care required of such companies must never be reduced, lessened or lowered."
The continued existence of the defect cannot in view of the duty imposed on the defendant, be otherwise construed than as manifesting, if it did not emphasize, a plain neglect of duty, which in a terse and appropriate term the law characterizes as negligence.
In addition, the defendant was given actual notice two hours before the accident of the dangerous condition of the wire. After it broke, which was some fifty minutes before respondent appeared on the scene, a woman, who lived directly across the street from where the accident occurred, testified that she was sitting on her front porch at the time and saw the condition of the *Page 489 
wire; that she immediately went into her house and called up the appellant and told some one, who answered the `phone, that the wire had broken and had fallen into a tree and was flashing and sparkling so that the "tree seemed to be on fire; that the wire was hanging over the sidewalk and was awful dangerous." She called the appellant three times, about ten or fifteen minutes apart, and the third time it was twenty minutes to seven. The last time she called "they answered her kind of short," and seemed to be provoked because she had called them so many times. Her recollection was that the respondent "was hurt at fifteen minutes to seven."
In the presence of these facts, not attempted to be contradicted, the conclusion may be fairly deduced that there was absent from the conduct of the appellant that high degree of care required by the law to be exercised by it in the conduct of its business, not only in its neglect to remedy a continuing defect of such duration as to charge it with notice, but its subsequent refusal to do so after repeated notices.
III. In addition it was urged that the breaking and falling of the defective wire was due to the act of God, or, expressed in terms more in accord with modern intelligence, the occurrence of an unavoidable accident due to the action of the elements or a cause which operated without the aid or interference of man. [2 Pars. Con. (5 Ed.) p. 159; Packard v. Taylor, 35 Ark. 402, 37 Am. Rep. 37; Polack v. Pioche, 35 Cal. 416, 95 Am. Dec. 115; Smith v. Western Railroad, 91 Ala. 455, 24 Am. St. 929, 11 L.R.A. 619; 1 Cyc. p. 758 and notes.]
A well-defined limitation regulates the application of this doctrine. In whatever form this plea of freedom from liability is urged to render it effective, it must appear that it was the sole cause of the injury. If therefore the action of the elements is commingled with an act of the defendant as an active co-operative cause of the injury, the defendant will still be held to be liable. [Tranbarger v. Railroad, 250 Mo. l.c. 57; Haney v. City *Page 490 
of Kansas, 94 Mo. l.c. 336; Pruitt v. Railroad, 62 Mo. 542.]
If it be conceded, therefore, that the wire was broken by the force of the wind, although witnesses testified that it was burned in two on account of defective insulation, the neglect of defendant in remedying the defect and its subsequent refusal to do so after actual notice, are such co-operative acts as will render the defendant liable.
In review of the foregoing resume of the facts I am of the opinion that the judgment of the trial court should be affirmed.
    Headnote 1: Appeal and Error, 4 C.J. sec. 2087 (1926 Anno); Headnotes 2 and 3: Electricity, 20 C.J. secs. 53, 54.